Citation Nr: 1142931	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  06-23 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a vascular disability of the lower extremities, to include venous insufficiency and varicose veins.  

2.  Entitlement to a higher (compensable) initial rating for allergic rhinitis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied entitlement to service connection for varicose veins, phlebitis, and venous insufficiency.  The New York, New York, RO maintains jurisdiction in this case.  

In August 2010, the Board remanded this issue as well as the issue of entitlement to service connection for allergic rhinitis for additional development.  

In September 2011, the Appeals Management Center granted service connection for allergic rhinitis.  This represented a full grant of the benefit sought with respect to the issue of service connection.  

The issue of entitlement to a higher (compensable) rating for allergic rhinitis is REMANDED to the RO via the AMC, and is discussed in the REMAND section of this decision.


FINDING OF FACT

A vascular disability of the lower extremities, venous insufficiency and varicose veins, was incurred during service.  


CONCLUSION OF LAW

A vascular disability of the lower extremities, venous insufficiency and varicose veins, was incurred as a result of service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that a vascular disability of the lower extremities, to include venous insufficiency and varicose veins, pre-existed service but were aggravated therein.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   

The provisions of 38 U.S.C.A. § 1111 require clear and unmistakable evidence of both a preexisting condition and that the condition was not aggravated in service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the Veteran was accepted and enrolled for service and the induction examination did not reveal any vascular disability of the lower extremities or lower extremity symptoms.  The presumption of soundness, therefore, applies.  His competent reports of vascular problems prior to service provide evidence of pre-existence.  Other than the negative findings at service entrance, there is no evidence to the contrary.  Hence, the evidence is arguably clear and unmistakable on the pre-existence prong.

Even if the evidence could be deemed to clearly and unmistakable, the evidence is not clear and unmistakable on the question of aggravation.  In this regard, the Veteran reported that the vascular problems with his legs became symptomatic during service and as a result he was prescribed compression stockings (he has submitted a copy of a photograph that purportedly showed him wearing support stockings in service).  

The record shows that he reported leg cramps at the time of his separation from service, a symptom that was apparently not present at service entrance.  In short, the record does not contain the clear and unmistakable evidence needed to rebut the presumption of soundness.

The Veteran was provided with a VA examination in October 2011, where the claims file and physical examination were reviewed.  The examiner diagnosed venous insufficiency and varicose veins of both lower extremities.  

The Veteran reported that his vascular disability became symptomatic during service and that he used compression stockings and elevated foot rests as treatment.  Service treatment records are negative for diagnoses or treatment for a vascular disability of the lower extremities, to include venous insufficiency and varicose veins.  However, the Veteran reported cramps in his legs in an August 1968 report of medical history in connection with his separation physical.  

The first post-service clinical record of a diagnosed vascular disability of the lower extremities is in an October 2002 VA medical center (VAMC) treatment note, where a history and current diagnosis of varicose veins was noted.  

The Veteran identified three private physicians who had provided earlier treatment for his vascular disability.   The Veteran was advised in an April 2007 letter that two attempts to obtain records from each physician had been unsuccessful and that he should contact the physicians himself to obtain the records.   

The Veteran, his sister, and his brother have submitted statements asserting a continuity of symptomatology and treatment for vascular disabilities since service.  The Veteran's sister further stated that she had accompanied her brother while he received treatment for his vascular disabilities.  The Veteran and his siblings are competent to report current symptoms of the lower extremity vascular disability, when such symptoms began, and the types of treatment they received or witnessed.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Therefore, the lay statements of record are sufficient to establish the in-service incurrence and continuity of symptomatology of the Veteran's current vascular disability.  

The Board notes that the October 2011 VA examiner ultimately stated that an opinion regarding the etiology of the Veteran's current venous insufficiency and varicose veins could not be provided without resort to speculation.  The examiner essentially declined to provide an opinion, and for this reason, the VA "opinion" constitutes evidence that weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

There is no evidence of record to directly contradict the Veteran's statements that a vascular disability of the lower extremities, to include venous insufficiency and varicose veins, became symptomatic in service and has remained so ever since.  Confirming evidence is not required and the absence of contemporaneous medical evidence is not dispositive.  Jandreau.  The statements of his family members and his documented in-service complaints do; however, provide further support for his claim.

Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for a vascular disability of the lower extremities, to include venous insufficiency and varicose veins.  38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Service connection for a vascular disability of the lower extremities, to include venous insufficiency and varicose veins, is granted.  


REMAND

In its September 2011 decision the AMC assigned a noncompensable rating for allergic rhinitis.  In October 2011, the Veteran's representative submitted a statement to the New York RO which was then received at the AMC.  In the statement the representative argued that the VA examination that served as the basis for that rating was inadequate and that the AMC rating was based on "mere speculation."

The representative's statement constitutes a notice of disagreement with the initial rating.  The AMC or RO has not issued a statement of the case in response to the notice of disagreement, and these issues must be remanded to the RO for the issuance of such a statement of the case.  38 U.S.C.A. § 7105 (West 2002); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this appeal is REMANDED for the following:

The RO or AMC should issue a statement of the case with regard to the issue of entitlement to a higher (compensable) initial rating for allergic rhinitis.  This issue should be certified to the Board only if a sufficient and timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


